Citation Nr: 0603348	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  03-29 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from April 1962 to April 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).  

In December 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
PTSD.  His claimed stressors include witnessing parachutists 
from his airborne units get injured or killed after being 
dragged by their parachutes in Okinawa, Japan and Thailand.  
The record reflects that he has been diagnosed with PTSD by 
VA examiners since 2002.  However, there is no verified 
supporting evidence that the claimed inservice stressors 
actually occurred or a medical opinion linking these 
stressors with his current symptomatology.  The Board notes 
that the then U.S. Armed Services Center for Unit Research of 
Unit Records (CURR), now U.S. Army and Joint Services Records 
Research Center (JSRRC), was contacted in April 2004 to 
research the veteran's alleged service stressors.  However, 
to date, there is no evidence that CURR/ JSRRC has responded.  
The Board finds that another attempt should be made in this 
regard.

The record reflects that in outpatient treatment records 
dated in September 2003 and October 2003, it was indicated 
that the veteran was in receipt of Social Security benefits.  
The Board observes that the clinical records considered in 
reaching such determination, and the actual determination 
itself, are not of record.  The record does not reflect that 
the RO has sought to obtain those medical records.  Such 
records may be useful in adjudicating the veteran's claim.

Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for PTSD since his discharge 
from service.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

2.  The RO should contact the Social 
Security Administration and seek to 
obtain a copy of any disability benefits 
decision for the veteran, as well as all 
clinical records which were considered 
in adjudicating the veteran's claim for 
SSA disability benefits.  If the search 
for the mentioned records has negative 
results, the claims file must be 
properly documented as to the 
unavailability of these records.

3.  Information of record regarding the 
veteran's service (including copies of 
his service personnel records, a listing 
of claimed stressors, and any other 
records relevant to the PTSD claim) 
should again be forwarded to U.S. Army 
and Joint Services Records Research 
Center (JSRRC) and that organization 
should again be requested to investigate 
and attempt to verify the alleged 
incidents.  The veteran must be notified 
that the accuracy of his information is 
vital for verifying his claimed 
stressors.  If deemed necessary, 
appropriate steps should be taken to 
request the veteran to provide more 
specific details about the stressful 
events he claims to have experienced 
while serving in Thailand and Okinawa, 
Japan.  In this regard, the veteran 
should be asked to provide, as precisely 
as possible, the precise dates and 
places of each claimed stressful event, 
as well as his unit assignment at the 
time of each claimed stressor.  The 
veteran should be advised that this 
information is vital to his claim and 
that failure to provide the requested 
information may result in denial of the 
claim. 

4.  If, and only if the veteran's 
claimed stressors have been verified, 
the veteran should be afforded a VA 
psychiatric examination.  The claims 
file and a separate copy of this remand 
must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  

If PTSD is diagnosed, the examiner 
should state for the record the specific 
stressor(s) reported by the veteran, and 
which has/have been verified, support 
the diagnosis.  The examination and the 
report thereof should be in accordance 
with DSM- IV.

If any psychiatric disorder other than 
PTSD is diagnosed, the examiner must be 
requested to opine as to whether it is 
at least as likely as not (50 percent 
likelihood or greater) that such 
psychiatric disorder(s) is/are related 
to service on any basis, or if 
preexisting service, was/were aggravated 
thereby.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

